Citation Nr: 0431640	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for left elbow 
epicondylitis. 

2.  Entitlement to service connection for right elbow 
epicondylitis. 
 
3.  Entitlement to service connection for a low back 
disorder. 
 
4.  Entitlement to service connection for a right hip 
disability. 
 
5.  Entitlement to service connection for a right ankle 
disorder. 
 
6.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 until 
October 1975.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2001 
rating decision of the Regional Office (RO) in Hartford, 
Connecticut that denied service connection for bilateral 
elbow epicondylitis, a low back disorder, right hip 
disability, a right ankle disorder, and a right foot 
disability. 

The veteran was scheduled for a videoconference hearing 
before a Member of the Board in September 2004, but failed to 
report for his presentation.  The issues of service 
connection for low back, a right hip, right ankle, and right 
foot disorders are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Left elbow epicondylitis is not of service origin or 
related to any incident of service.

2.  Right elbow epicondylitis is not of service origin or 
related to any incident of service.


CONCLUSION OF LAW

1.  Left elbow epicondylitis was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Right elbow epicondylitis was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decisions, a March 2003 statement of 
the case, and a VCAA letter, dated March 2001.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain on the March 2001 letter.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.   
Additionally, a VA examination with an opinion concerning 
etiology has been conducted.  

The Board notes that the VA has not specifically informed the 
veteran to provide any evidence in the claimant's possession 
that pertains to the claim as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records reflect no complaint or finding 
pertaining to the elbows.  The October 1975t separation 
examination clinically evaluated the upper extremities as 
normal.  The veteran's DD Form 214 reflects that he was a 
drummer in the Marine Corps.

In the veteran's original application for compensation 
benefits he reported that he received treatment at a State 
medical facility recently for his elbow problems.

An August medical statement from a private physician is to 
the effect that he had treated the veteran on several 
occasions for bilateral medial epicondylitis.  The physician 
indicated that based on the veteran's history and his 
exacerbation of pain when he resumed drumming it seemed his 
drumming which he stated began in service was a major factor 
in his pain.  In December 1999 the physician indicated that 
the bilateral medial epicondylitis was clearly exacerbated 
and very likely caused by drumming.  A small amount of 
drumming flared the epicondylitis. 

A VA examination was conducted in January 2001.    At that 
time the veteran reported that he was a drummer in the Marine 
Corps.  He stated that he had no problems with his elbows 
while in the service.  As part of his job he practiced six to 
eight hours a day.  Following service he worked in a number 
of fields as a sales person.  He began to develop bilateral 
medial elbow pain about eighteen months ago.  At that time he 
started to resume drumming for recreational purposes.  The 
veteran was being treated at the VA rehabilitation clinic for 
bilateral epicondylitis.  Following the examination the 
diagnosis was medial elbow pain consistent with medial 
epicondylitis.  

Following the examination the examiner commented the veteran 
did not report pain until 17 or 18 months ago when he 
attempted to resume drumming after an extensive period of 
time away from that activity.  The examiner found no 
relationship with the current diagnosis of medial 
epicondylitis to the veteran's profession while in the 
service as a drummer.  His condition was related to the fact 
that he attempted to resume drumming in the last 18 months 
after a many year hiatus from that activity.  

The veteran received treatment at a VA facility during 2000 
and 2001 for several problems.  He was in occupational 
therapy during 2001 for the medial epicondylitis.  On 
November 2001 it was reported that he received intensive 
therapy.  It was remarked that epicondylitis was seen in 
occupations which require repetitive motion of the upper 
extremities in this case drummers.

In a January 2002 statement the veteran described the stress 
on his elbows as a drummer during service.  He indicated that 
a year after service he noticed pain in his elbows.  The pain 
became progressively worse over the years.  He treated the 
pain with over the counter medication.  He had no medical 
coverage.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. §§ 
3.303, 3.306 (2003).

The Board notes that lay statements are considered to be 
competent evidence with regard to descriptions of symptoms of 
disease or disability. However, when the determinative issue 
involves a question of medical diagnosis or causation, as 
here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In this regard the service medical records reflect no 
complaint relative to the veteran's elbows.  The first post 
service clinical evidence of the bilateral medial 
epicondylitis was in 1998, more than 22 years following 
service.  

The veteran's private physician has indicated that the 
drumming which the veteran stated began in service very 
likely caused the medial epicondylitis.  However, there is no 
indication that the physician reviewed the evidence in the 
claims folder nor do the statements contain a detailed 
clinical history concerning the veteran's complaints, which 
apparently was the basis in part for the opinion.

As such, the Board places more probative value on the opinion 
render by the VA physician in January2001.  The VA physician 
reviewed the veteran's records and obtained a detailed 
clinical history.  The opinion was based in part on the 
clinical history as related by the veteran.  The examiner 
opined that the medial epicondylitis, which was clinically 
manifested in approximately 1999, was the result of his 
attempt to resume drumming after a many year hiatus from that 
activity.  This opinion is consistent with the medical 
evidence of record.

The Board notes that the November 2001 outpatient report 
relates the epicondylitis to the veteran using the drums.  
However, this statement does not relate the disorder to the 
inservice drumming.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  As such, service 
connection for bilateral medial epicondylitis is not 
warranted.


ORDER

Entitlement to service connection for bilateral medial 
epicondylitis is denied.


REMAND

The service medical records show that the veteran was seen on 
several occasions for complaints related to his right foot 
and leg, and back.  In December 1999 the veteran's physician 
related the veteran's low back and right ankle problems to 
the postural shifts required by the veteran as a drummer in 
the Marine Corps.  As such, the Board finds that a 
specialized VA examination is warranted.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his back, right hip, right 
ankle, and right foot disorders not 
previously submitted covering the period 
following his release from active duty to 
the present  

2.  Thereafter, the RO should schedule 
the appellant for VA examination by an 
orthopedist in order to determine the 
nature, etiology, and severity of any 
disability involving the low back, right 
hip, right ankle, and right foot.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests, to include x-ray studies, deemed 
necessary should be conducted.  It is 
requested that the examiner obtain a 
detailed history. Direct the examiner's 
attention to the December 1999 medical 
statement from M. C., M.D.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the any 
current low back, right hip, right ankle, 
or right foot disorders diagnosed are 
related to service, to include the 
postural shifts required of the veteran 
in his capacity as a drummer.  A complete 
rational for any opinion expressed should 
be provided.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



